Citation Nr: 1734432	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI) with headaches until June 30, 2014, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  The Veteran also served in the Army National Guard of Vermont from December 1973 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  At that time, the RO granted service connection for TBI, with a 10 percent disability rating (effective November 7, 2011) and continued the previous denial of service connection for an anxiety disorder, not otherwise specified (claimed as PTSD).  

The Veteran and his wife presented sworn testimony at a hearing before the undersigned in September 2014.  A transcript of that hearing is of record.

The Board notes that in December 2014, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU), effective June 30, 2014.  The RO also granted a 40 percent disability rating for TBI (effective June 30 2014).

In June 2015, the Board reopened the claim for service connection for PTSD and remanded it for additional development.  The Board also remanded a separate claim for service connection for an acquired psychiatric disorder, other than PTSD, and the increased rating claim for TBI.

In October 2015, the AMC granted service connection for unspecified trauma and stress related disorder, with a 30 percent disability rating (effective November 7, 2011).  The Veteran did not file a notice of disagreement with this decision.  As the determination was a full grant of the claim for service connection for an acquired psychiatric disorder, other than PTSD, such claim is not before the Board.  However, as made clear in the June 2015 Board decision, the claim for service connection for PTSD was a separate claim and is still before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded for an additional VA examination, in part to determine whether the Veteran's complaints of vertigo and sleep disturbance (November 2011 - November 2012 VA Primary Care Notes; see also November 2014 VA Mental Health Note) and insomnia, dizziness or balance problems (September 2014 Board Hearing Transcript) were residuals of his TBI.  Although the AMC obtained new VA examinations in September 2015 (both mental health and TBI), neither VA examiner addressed these symptoms.  As such, an addendum medical opinion is necessary to address these questions.

As to the PTSD claim, as made clear in the June 2015 Board decision, the claim for service connection for PTSD was a separate claim from the one for an acquired psychiatric disorder, other than PTSD (which the AMC fully granted in an October 2015 rating decision).  The new September 2015 VA examination directly addressed the question of whether the Veteran has PTSD.  The AOJ must review such evidence and issue a supplemental statement of the case (SSOC) reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain unassociated VA treatment records, including those dated from September 2015 (per the October 2015 SSOC) to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above evidence is associated with the claims file, the AOJ must obtain an addendum VA medical opinion, preferably from the September 2015 VA examiner, to address the question of whether the Veteran's complaints of vertigo and sleep disturbance (November 2011 - November 2012 VA Primary Care Notes; see also November 2014 VA Mental Health Note) and insomnia, dizziness or balance problems (September 2014 Board Hearing Transcript) were residuals of his TBI.

If a VA examination is necessary to provide such an opinion, such VA examination should be obtained.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include a SSOC for the separate claim for service connection for PTSD and to include consideration of the September 2015 VA examinations and all evidence associated with the claims file since the October 2015 SSOC.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




